Citation Nr: 1113021	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1959.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss.

In July 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

The Veteran testified before a Veterans Law Judge at an August 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In November 2009, the Board remanded this matter for further development.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for a lower back disability and tinnitus.  In August 2010, the Appeals Management Center (AMC) granted service connection for those disabilities and therefore resolved the appeal as to those issues.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the August 2009 Travel Board hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he wanted a new hearing before a Veterans Law Judge at the RO.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


